Exhibit 10.2

 

AMENDED AND RESTATED
AIRCRAFT MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED AIRCRAFT MANAGEMENT AGREEMENT (the “Agreement”) is
made and entered into as of this 16th day of December, 2005 (the “Effective
Date”), by and between KRAFT FOODS GLOBAL, INC., a Delaware corporation with a
principal place of business located at Three Lakes Drive, Northfield, IL 60093
(“Kraft”), and ALTRIA CORPORATE SERVICES, INC., a New York corporation with a
principal place of business located at 120 Park Avenue, New York, NY 10017
(“Manager”).

 

WITNESSETH:

 

WHEREAS, Kraft rightfully possesses the aircraft described in Exhibit A (which
may be amended from time to time by mutual agreement of the parties to provide
for substitution, replacement, addition or removal of certain aircraft)
(collectively, the “Aircraft”);

 

WHEREAS, Kraft desires Manager to continue to provide aircraft management, pilot
services, maintenance and other aviation services (the “Services”) to Kraft to
allow Kraft to continue to conduct operations pursuant to Federal Aviation
Regulations (“FARs”) Part 91 under Kraft’s operational control pursuant to the
terms and conditions of this Agreement;

 

WHEREAS, Manager has flight department personnel experienced in the business of
managing, operating, maintaining, and scheduling corporate aircraft and desires
to continue to perform these services for Kraft on the terms and conditions
stated herein;

 

WHEREAS, Kraft and Manager are parties to an Aircraft Management Agreement dated
as of December 29, 2004 (the “2004 Management Agreement”);

 

WHEREAS, on December 16, 2005, Kraft acquired title to the Hangar Facility
situated at the Base of Operations and entered into an assignment of the Ground
Lease pursuant to which Kraft became the lessee of the Airport Leased Premises
(the terms Hangar Facility, Base of Operations, Ground Lease and Airport Leased
Premises are defined in Article 11.1 hereof); and

 

WHEREAS, Kraft and Manager desire to amend and restate the 2004 Management
Agreement primarily as the result of Kraft’s acquiring title to the Hangar
Facility and becoming the lessee under the Ground Lease.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for good and valuable consideration, Kraft and Manager
hereby agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE ONE
TERM


 


1.1                                 TERM. THE TERM OF THIS AGREEMENT (THE
“TERM”) SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL REMAIN IN EFFECT UNTIL
SUCH TIME AS IT HAS BEEN TERMINATED AS TO THE SERVICES IN ACCORDANCE WITH
ARTICLE 1.2 BELOW.


 


1.2                                 TERMINATION. EITHER PARTY MAY TERMINATE THIS
AGREEMENT WITHOUT CAUSE BY PROVIDING ONE HUNDRED TWENTY (120) DAYS’ PRIOR
WRITTEN NOTICE TO THE OTHER PARTY OR AS OTHERWISE AGREED BETWEEN THE PARTIES
HERETO.


 


1.3                                 ACCOUNTING AFTER TERMINATION. WITHIN ONE
HUNDRED TWENTY (120) DAYS AFTER THE TERMINATION DATE, MANAGER SHALL MAKE A FULL
ACCOUNTING AND THE PARTIES SHALL SETTLE ALL ACCOUNTS BETWEEN THEM.


 


1.4                                 REDELIVERY OF AIRCRAFT AND RECORDS. UPON
TERMINATION OF THIS AGREEMENT, MANAGER SHALL REDELIVER THE AIRCRAFT, ALONG WITH
ALL AIRCRAFT-SPECIFIC BOOKS AND RECORDS TO KRAFT.


 


1.5                                 TERMINATION ASSISTANCE SERVICES.  MANAGER
AGREES THAT, UPON TERMINATION OF THIS AGREEMENT, AND AT KRAFT’S EXPENSE, MANAGER
WILL COOPERATE IN GOOD FAITH WITH KRAFT TO PROVIDE KRAFT (OR ITS DESIGNEE) WITH
REASONABLE ASSISTANCE TO MAKE AN ORDERLY TRANSITION FROM MANAGER TO ANOTHER
SUPPLIER OF THE SERVICES. TRANSITION ASSISTANCE SERVICES SHALL INCLUDE THE
FOLLOWING:


 


(A)                                  DEVELOPING A TRANSITION PLAN WITH
ASSISTANCE FROM KRAFT OR ITS DESIGNEE;


(B)                                 PROVIDING TRAINING TO KRAFT PERSONNEL OR ITS
DESIGNEE’S PERSONNEL TO PERFORM SERVICES; AND


(C)                                  ORGANIZING AND DELIVERING TO KRAFT RECORDS
AND DOCUMENTS NECESSARY TO ALLOW CONTINUATION OF THE SERVICES, INCLUDING
DELIVERING SUCH MATERIALS IN ELECTRONIC FORMS AND VERSIONS AS REQUESTED BY
KRAFT.


 


ARTICLE TWO
MANAGER’S OBLIGATIONS


 


2.1                                 PROVISION OF AIRCRAFT MANAGEMENT AND
AVIATION SERVICES. MANAGER HEREBY AGREES TO MANAGE THE AIRCRAFT AND FURNISH
CERTAIN AVIATION SUPPORT SERVICES DESCRIBED BELOW TO KRAFT DURING THE TERM. 
SUCH SERVICES SHALL BE PROVIDED IN ACCORDANCE WITH ANY APPLICABLE FARS AND IN
ACCORDANCE WITH MANAGER’S ESTABLISHED PROCEDURES WITH RESPECT TO ITS OWN
AIRCRAFT, AS SUCH PROCEDURES MAY BE MODIFIED FROM TIME TO TIME, INCLUDING BUT
NOT LIMITED TO THE ALTRIA CORPORATE SERVICES, INC. AVIATION AND TRAVEL SERVICES
POLICY AND OPERATIONS MANUAL (THE “MANUAL”).


 


2.2                                 PILOT AND FLIGHT ATTENDANT SERVICES. MANAGER
AGREES TO PROVIDE PILOT SERVICES TO KRAFT. MANAGER AGREES TO EMPLOY AND PROVIDE
A SUFFICIENT NUMBER OF FULLY QUALIFIED PILOTS TO OPERATE THE AIRCRAFT IN
ACCORDANCE WITH THE MANUAL.  MANAGER RESERVES THE RIGHT TO UTILIZE THE SERVICES
OF TEMPORARY QUALIFIED PILOTS, ACCEPTABLE TO BOTH MANAGER AND KRAFT, TO
SUPPLEMENT FULL-TIME STAFF, FROM TIME TO TIME, WHEN DEEMED NECESSARY BY
MANAGER.  IT IS AGREED THAT THE TERM “QUALIFIED PILOT” SHALL BE DEEMED TO REFER
TO AN INDIVIDUAL WHO MEETS THE FOLLOWING MINIMUM REQUIREMENTS:

 

2

--------------------------------------------------------------------------------


 


(A)                                  HOLDS A VALID AIRLINE TRANSPORT PILOT’S
CERTIFICATE WITH APPROPRIATE CATEGORY, CLASS AND TYPE RATINGS FOR THE AIRCRAFT;


(B)                                 HOLDS A CURRENT FIRST CLASS MEDICAL
CERTIFICATE IN ACCORDANCE WITH FAR §61.23(A)(1);


(C)                                  IS CURRENT WITH RESPECT TO FAR PART 61, TO
CONDUCT OPERATIONS UNDER FAR PART 91;


(D)                                 IS FAMILIAR WITH MANAGER’S WRITTEN POLICIES
AND PROCEDURES;


(E)                                  HAS SATISFACTORILY COMPLETED A RECOMMENDED
OR APPROVED GROUND AND FLIGHT TRAINING COURSE FOR THE AIRCRAFT;


(F)                                    IS APPROVED AS PILOT WITH RESPECT TO THE
AIRCRAFT INSURANCE COVERAGE; AND


(G)                                 IS APPROVED AS A PILOT UNDER THE MANUAL.


 

Manager agrees to provide flight attendant services to Kraft.  Manager agrees to
employ and provide a sufficient number of fully qualified flight attendants to
perform flight attendant services in accordance with the Manual.  Manager
reserves the right to utilize the services of temporary qualified flight
attendants, acceptable to both Manager and Kraft, to supplement full-time staff,
from time to time, when deemed necessary by Manager.

 

In accordance with the applicable FARs, each flight crew member provided by
Manager will exercise all of his or her duties and responsibilities with the
highest regard for the safety of each flight conducted hereunder.  Kraft
specifically agrees that the pilot-in-command, in his or her sole discretion,
may terminate any flight, refuse to commence any flight, or take any other such
action which in the considered judgment of such pilot in command is necessitated
by safety considerations. No such action by the pilot in command shall create or
support any liability for loss, injury, damage or delay to Kraft or any other
person.  Kraft further agrees that Manager shall not be liable for delay or
failure to furnish or return the Aircraft or flight crew pursuant to this
Agreement when such failure is caused by government regulation or authority,
mechanical difficulty, war, civil commotion, strikes or labor disputes, weather
conditions or acts of God or is necessary to adhere to the requirements of the
Manual.

 


2.3                                 MAINTENANCE AND INSPECTIONS OF AIRCRAFT.
MANAGER SHALL BE RESPONSIBLE FOR PROVIDING MAINTENANCE, PREVENTIVE MAINTENANCE,
AND REQUIRED OR OTHERWISE NECESSARY INSPECTIONS OF THE AIRCRAFT. NO PERIOD OF
MAINTENANCE, PREVENTIVE MAINTENANCE OR INSPECTION SHALL BE DELAYED OR POSTPONED
FOR THE PURPOSE OF SCHEDULING THE AIRCRAFT, UNLESS SAID MAINTENANCE OR
INSPECTION CAN BE SAFELY CONDUCTED AT A LATER TIME IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND REGULATIONS, AND WITHIN THE SOUND DISCRETION OF THE ASSIGNED
PILOT IN COMMAND AND MANAGER’S MAINTENANCE MANAGER.


 

It is expected by the parties that Manager will perform, or arrange to be
performed by qualified third parties, all required pre-flight inspections and
maintenance of the Aircraft, will keep the interior and the exterior of the
Aircraft clean, and will repair discrepancies and perform scheduled
inspections.  Subject to the provisions of Article 3.4 below, it is expected by
the parties that Manager or Kraft may subcontract with outside maintenance
providers to perform any additional necessary maintenance on the Aircraft.

 

Kraft appoints Manager as its agent for the limited purpose of executing, for
and on behalf of Kraft, any maintenance program and maintenance inspection
agreements or any other

 

3

--------------------------------------------------------------------------------


 

agreement as shall be necessary in order for Manager to fulfill its obligations
under this Agreement.  Kraft agrees to indemnify and hold Manager harmless from
and against any claims, damages, losses or expenses arising pursuant to any such
maintenance program and maintenance inspection agreements, or any other
agreement necessary in order for Manager to fulfill its obligations under this
Agreement.

 


2.4                                 LOGBOOKS AND RECORDS. MANAGER SHALL MAINTAIN
ALL LOGBOOKS AND RECORDS PERTAINING TO THE AIRCRAFT IN ACCORDANCE WITH
APPLICABLE FARS.  MANAGER SHALL MAKE SUCH LOGBOOKS AND RECORDS AVAILABLE FOR
EXAMINATION AND COPYING BY KRAFT OR KRAFT’S DULY AUTHORIZED AGENTS, AT KRAFT’S
REASONABLE ADVANCE REQUEST, AT THE LOCATION OF SUCH BOOKS AND RECORDS AT THE
HANGAR FACILITY.  AT THE TERMINATION OF THIS AGREEMENT, MANAGER SHALL DELIVER
SUCH LOGBOOKS AND RECORDS TO KRAFT.


 


2.5                                 ADDITIONAL DUTIES OF MANAGER. IN ADDITION TO
THOSE DUTIES ASSUMED BY MANAGER ELSEWHERE HEREIN, MANAGER ALSO AGREES TO PERFORM
THE FOLLOWING:


 


(A)                                  ARRANGE FOR AND COORDINATE AND SCHEDULE USE
OF THE AIRCRAFT;


(B)                                 ARRANGE FOR AIRCRAFT COMMISSARY, CATERING
AND RENTAL CAR, LIMOUSINE OR TAXI CAB PASSENGER GROUND TRANSPORTATION, AS
REQUESTED BY KRAFT;


(C)                                  UTILIZE AND MAINTAIN THE HANGAR FACILITY
AND PERFORM KRAFT’S MAINTENANCE OBLIGATIONS UNDER SECTIONS 9 AND 10 OF THE
GROUND LEASE IN ORDER TO PROVIDE SERVICES PURSUANT TO THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO:  ASSISTING THE FLIGHT CREW IN THE PERFORMANCE OF THEIR
DUTIES; ACHIEVING SCHEDULING OF FLIGHTS AND FLIGHT PERSONNEL, FLIGHT FOLLOWING
AND COMMUNICATION; PERFORMING ROUTINE SCHEDULED AND UNSCHEDULED MAINTENANCE TO
THE AIRCRAFT; AND ASSISTING KRAFT IN THE PLANNING AND SUPPORT OF KRAFT’S FLIGHT
OPERATION;


(D)                                 ADVISE, ASSIST AND COOPERATE WITH KRAFT IN
ESTABLISHING THE ANNUAL BUDGET (“ORIGINAL BUDGET” OR “OB”) AND SEMI-ANNUAL
BUDGET UPDATE (“SECOND REVISED FORECAST” OR “SRF”) FOR EACH YEAR DURING THE TERM
FOR FIXED AND VARIABLE EXPENSES RESPECTING THE AIRCRAFT, THE HANGAR FACILITY AND
THE AIRPORT LEASED PREMISES (INCLUDING THE PERFORMANCE OF MANAGER’S
RESPONSIBILITIES HEREUNDER).  MANAGER SHALL ALSO ASSIST KRAFT IN THE PROCESS OF
TRANSITIONING TO KRAFT THE DIRECT PAYMENT BY KRAFT OF ALL SUCH FIXED AND
VARIABLE EXPENSES (EXCEPT FOR EMPLOYEE COSTS AND INSURANCE EXPENSES WHICH SHALL
CONTINUE TO BE PAID BY MANAGER AND SUBSEQUENTLY BILLED TO KRAFT, AS PROVIDED IN
ARTICLES 3 AND 5 OF THIS AGREEMENT);


(E)                                  AT KRAFT’S REQUEST, ARRANGE FOR BACKUP
AIRCRAFT COVERAGE WITH A COMMERCIAL CERTIFICATED AIR CARRIER OR OTHER PROVIDER
OPERATING IN ACCORDANCE WITH FARS AND ACCEPTABLE TO MANAGER AND KRAFT WHEN THE
AIRCRAFT IS UNAVAILABLE FOR KRAFT’S USE DUE TO SCHEDULED OR UNSCHEDULED
MAINTENANCE.  MANAGER SHALL PROVIDE KRAFT WITH A COPY OF ITS LIST OF ACCEPTABLE
PROVIDERS UPON REQUEST;


(F)                                    ASSIST KRAFT IN OBTAINING AND MAINTAINING
SUCH INSURANCE COVERING THE AIRCRAFT AND ITS OPERATION AS FURTHER DESCRIBED IN
ARTICLE 5.1 BELOW;


(G)                                 PROVIDE SUCH PROOF OF INSURANCE AS REQUIRED
OF MANAGER PURSUANT TO ARTICLE 5.1(G) BELOW; AND

 

4

--------------------------------------------------------------------------------


 


(H)                                 ARRANGE FOR INITIAL AND RECURRENT TRAINING
FOR EACH FLIGHT CREW MEMBER, MAINTENANCE TECHNICIAN AND DISPATCHER.

 


ARTICLE THREE
KRAFT’S OBLIGATIONS

 


3.1                                 OPERATIONAL CONTROL AND POSSESSION, COMMAND
AND CONTROL.  IT IS HEREBY AGREED AND ACKNOWLEDGED BETWEEN KRAFT AND MANAGER
THAT DURING ALL PHASES OF FLIGHTS CONDUCTED UNDER THIS AGREEMENT, KRAFT SHALL
RETAIN AND HAVE (I) OPERATIONAL CONTROL OF THE AIRCRAFT, AND (II) POSSESSION,
COMMAND AND CONTROL OF THE AIRCRAFT.  IN ADDITION, KRAFT FURTHER ACKNOWLEDGES
OPERATIONAL CONTROL BY EXERCISING KRAFT’S AUTHORITY OVER INITIATING, CONDUCTING
AND TERMINATING EACH FLIGHT.  KRAFT CHOOSES NOT TO HIRE ITS OWN PILOTS BUT
CONTRACT FOR THE PILOT SERVICES OF MANAGER. ALTHOUGH THE FLIGHT CREW IS SUPPLIED
BY MANAGER FOR KRAFT’S FLIGHTS, THE FLIGHT CREW IS UNDER THE EXCLUSIVE COMMAND
AND CONTROL OF KRAFT IN ALL PHASES OF THOSE FLIGHTS AND AT ALL TIMES. KRAFT
ACKNOWLEDGES THAT ALL OF KRAFT’S FLIGHTS ARE CLASSIFIED AS “NONCOMMERCIAL” FOR
FEDERAL AVIATION REGULATORY PURPOSES AND, FOR FEDERAL EXCISE TAX PURPOSES, ARE
SUBJECT TO THE APPROPRIATE FEDERAL TAX ON AVIATION FUELS. IN EXERCISING
OPERATIONAL CONTROL, KRAFT SHALL COMPLY WITH THE FARS, INSURANCE REQUIREMENTS
AND ANY PERTINENT REGULATIONS OF THE UNITED STATES OR ANY COUNTRY WHERE THE
AIRCRAFT MAY BE OPERATED FROM TIME TO TIME.  KRAFT SHALL OPERATE THE AIRCRAFT IN
ACCORDANCE WITH FAR PART 91.


 


3.2                                 ADVANCE NOTIFICATION. KRAFT SHALL PROVIDE
MANAGER WITH INFORMATION REGARDING PROPOSED FLIGHT SCHEDULES AS FAR IN ADVANCE
OF ANY GIVEN FLIGHT AS POSSIBLE.  INFORMATION THAT MUST BE PROVIDED TO MANAGER
SHALL BE IN A FORMAT MUTUALLY ACCEPTABLE TO THE PARTIES AND SHALL INCLUDE THE
FOLLOWING INFORMATION FOR EACH PROPOSED FLIGHT:


 


(A)                                  NAME OF REQUISITIONER;


(B)                                 DATE REQUISITION PREPARED;


(C)                                  PROPOSED DEPARTURE AIRPORT;


(D)                                 PROPOSED DESTINATION AIRPORT;


(E)                                  DATE AND TIME OF FLIGHT;


(F)                                    THE NUMBER, NAMES AND SOCIAL SECURITY
NUMBERS OF ANTICIPATED EMPLOYEE PASSENGERS AND THE FLIGHT LEGS ON WHICH EACH
WILL TRAVEL;


(G)                                 THE NUMBER, NAMES, ADDRESSES, TELEPHONE
NUMBERS AND SOCIAL SECURITY NUMBERS OF ANTICIPATED NON-EMPLOYEE PASSENGERS AND
THE FLIGHT LEGS ON WHICH EACH WILL TRAVEL;


(H)                                 THE NATURE AND EXTENT OF ANY NON-CUSTOMARY
LUGGAGE AND/OR CARGO, TO INCLUDE FIREARMS AND/OR HAZARDOUS MATERIALS, TO BE
CARRIED;


(I)                                     THE DATE AND TIME OF A RETURN FLIGHT, IF
ANY;


(J)                                     GROUND TRANSPORTATION REQUESTS;


(K)                                  SPECIAL CATERING REQUESTS; AND


(L)                                     ANY OTHER INFORMATION CONCERNING THE
PROPOSED FLIGHT THAT MAY BE PERTINENT OR REQUIRED BY THE OTHER PARTY.


 

Kraft shall ensure that all passengers meet all applicable requirements of US
and foreign customs during travel aboard the Aircraft.

 

5

--------------------------------------------------------------------------------


 

Manager hereby designates Drew Barnes, telephone (414) 574-2101, as its contact
for aircraft scheduling. Manager may change its contact for aircraft scheduling
by providing written notice of such change to Kraft in accordance with
Article 11.3 below.

 

Kraft is currently not a “citizen of the United States” as defined in 49 U.S.C.
§40102(a)(15), and is, therefore, required to comply with the Department of
Transportation regulations set forth in 14 C.F.R. Part 375, one effect of which
is to prohibit carriage of candidates in elections where payment for the
carriage is required.  During any time when Kraft is a “citizen of the United
States” as defined in 49 U.S.C. §40102(a)(15), with respect to any persons
required by federal or state law to make payment for such flights, Kraft agrees
to comply with FAR 91.321 and to provide Manager with advance notification and
such additional information as may be reasonably requested by Manager.

 


3.3                                 MANAGEMENT FEE AND VARIABLE EXPENSES.


 


(A)                                  KRAFT SHALL PAY MANAGER A MONTHLY
MANAGEMENT FEE IN ORDER TO REIMBURSE MANAGER FOR A RATABLE (I.E., 1/12TH)
PORTION OF MANAGER’S FIXED ANNUAL (I) EMPLOYEE COSTS FOR MANAGER’S FLIGHT
DEPARTMENT SENIOR MANAGEMENT, TO THE EXTENT SUCH SENIOR MANAGEMENT IS ENGAGED IN
PROVIDING SERVICES UNDER THIS AGREEMENT, AND (II) INSURANCE EXPENSES ASSOCIATED
WITH THE PERFORMANCE OF MANAGER’S OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT. 
KRAFT SHALL ALSO PAY ALL OTHER FIXED EXPENSES ASSOCIATED WITH ITS USE OF THE
AIRCRAFT AND OPERATION OF THE AIRCRAFT AND THE UTILIZATION AND MAINTENANCE OF
THE HANGAR FACILITY AND THE AIRPORT LEASED PREMISES, WHETHER INCURRED DIRECTLY
BY KRAFT OR INCURRED BY MANAGER IN THE PERFORMANCE OF ITS SERVICES UNDER THIS
AGREEMENT AND BILLED BACK TO KRAFT, AND SHALL PAY TO MANAGER THE EMPLOYEE COSTS
OF MANAGER’S PERSONNEL BASED AT THE HANGAR FACILITY WHO ARE ENGAGED IN THE
PROVISION OF SERVICES UNDER THIS AGREEMENT.  (ALL FIXED EMPLOYEE COSTS TO BE
PAID BY KRAFT HEREUNDER SHALL INCLUDE A 5% MARK-UP).


 


(B)                                 KRAFT SHALL PAY ALL VARIABLE EXPENSES
ASSOCIATED WITH ITS USE OF THE AIRCRAFT AND OPERATION OF THE AIRCRAFT UNDER THIS
AGREEMENT AND THE UTILIZATION AND MAINTENANCE OF THE HANGAR FACILITY AND THE
AIRPORT LEASED PREMISES WHETHER INCURRED DIRECTLY BY KRAFT OR INCURRED BY
MANAGER IN THE PERFORMANCE OF ITS SERVICES UNDER THIS AGREEMENT AND BILLED BACK
TO KRAFT.


 


(C)                                  MANAGER SHALL NOT, WITHOUT THE PRIOR
CONSENT OF KRAFT, PERFORM ANY CAPITAL IMPROVEMENT ON THE HANGAR FACILITY HAVING
AN ANTICIPATED COST EXCEEDING $10,000 UNLESS SUCH CAPITAL IMPROVEMENT IS
PROVIDED FOR IN THE THEN-CURRENT OB OR SRF.  IN THE EVENT THAT, IN THE
REASONABLE JUDGMENT OF MANAGER, ANY REPAIR OR MAINTENANCE OF THE HANGAR FACILITY
(NOT PROVIDED FOR IN THE THE-CURRENT OB OR SRF) IS NECESSARY OR APPROPRIATE,
MANAGER IS AUTHORIZED TO PERFORM SUCH HANGAR FACILITY REPAIR OR MAINTENANCE AT
KRAFT’S EXPENSE.  MANAGER SHALL USE ALL REASONABLE EFFORTS UNDER THE
CIRCUMSTANCES TO NOTIFY KRAFT IN ADVANCE OF ANY HANGAR FACILITY REPAIR OR
MAINTENANCE EXPENSE NOT PROVIDED FOR IN THE THEN-CURRENT OB OR SRF WHICH HAS AN
ANTICIPATED COST EXCEEDING $10,000.  ANY CONSENT OR NOTIFICATION UNDER THIS
ARTICLE 3.3(C) MAY BE GIVEN ORALLY.


 


(D)                                 MANAGER SHALL NOT, WITHOUT THE PRIOR CONSENT
OF KRAFT, PERFORM ANY CAPITAL IMPROVEMENT ON ANY OF THE AIRCRAFT HAVING AN
ANTICIPATED COST EXCEEDING $100,000 UNLESS SUCH CAPITAL IMPROVEMENT IS PROVIDED
FOR IN THE THEN-CURRENT OB OR SRF.  ANY CAPITAL IMPROVEMENT

 

6

--------------------------------------------------------------------------------


 


PERFORMED BY THE MANAGER ON ANY OF THE AIRCRAFT SHALL BE CONSISTENT WITH THE
PROVISIONS OF ARTICLE 7 HEREOF.  KRAFT SHALL ALSO PAY FOR ALL ALTERATIONS,
MODIFICATIONS, ADDITIONS OR IMPROVEMENTS TO ANY OF THE AIRCRAFT MADE PURSUANT TO
ARTICLE 7 HEREOF AT THE TIME MANAGER PERFORMS SUCH SERVICES.  IN THE EVENT THAT,
IN THE REASONABLE JUDGMENT OF MANAGER, ANY REPAIR OR MAINTENANCE OF ANY AIRCRAFT
(NOT PROVIDED FOR IN THE THEN-CURRENT OB OR SRF) IS NECESSARY OR APPROPRIATE,
MANAGER IS AUTHORIZED TO PERFORM SUCH AIRCRAFT REPAIR OR MAINTENANCE AT KRAFT’S
EXPENSE.  MANAGER SHALL USE ALL REASONABLE EFFORTS UNDER THE CIRCUMSTANCES TO
NOTIFY KRAFT IN ADVANCE OF ANY AIRCRAFT REPAIR OR MAINTENANCE EXPENSE NOT
PROVIDED FOR IN THE THEN-CURRENT OB OR SRF WHICH HAS AN ANTICIPATED COST
EXCEEDING $100,000.  ANY CONSENT OR NOTIFICATION UNDER THIS ARTICLE 3.3(D)MAY BE
GIVEN ORALLY.


 


(E)                                  KRAFT SHALL PAY ALL EXPENSES REQUIRED TO
COMPLY WITH ITS OBLIGATIONS UNDER THE GROUND LEASE.


 


3.4                                 PAYMENT OF FIXED AND VARIABLE EXPENSES.


 


(A)                                  KRAFT SHALL PAY MANAGER THROUGH
INTER-COMPANY CASH TRANSFER THE MONTHLY MANAGEMENT FEE ON OR BEFORE THE THIRD
WEDNESDAY OF EACH MONTH DURING THE TERM HEREOF.


 


(B)                                 MANAGER SHALL DELIVER TO KRAFT, ON OR ABOUT
THE 15TH DAY OF EACH MONTH, AN INVOICE FOR THE AGGREGATE FIXED EXPENSES (TO THE
EXTENT NOT INCLUDED IN THE MANAGEMENT FEE) AND VARIABLE EXPENSES INCURRED FOR
THE PREVIOUS MONTH AND PAID BY MANAGER ON BEHALF OF KRAFT.  KRAFT WILL PAY THE
AMOUNT SPECIFIED ON SUCH INVOICE TO MANAGER, THROUGH INTER-COMPANY CASH TRANSFER
NO LATER THAN THE THIRD WEDNESDAY OF THE MONTH FOLLOWING THE MONTH THAT SUCH
INVOICE WAS SENT TO KRAFT.


 


(C)                                  AT THE END OF EACH SIX MONTHS DURING THE
TERM OF THE AGREEMENT, MANAGER WILL REVIEW THE FIXED EXPENSES COMPRISING THE
MANAGEMENT FEE ACTUALLY INCURRED BY MANAGER (COLLECTIVELY, “ACTUAL COST”) DURING
THE PREVIOUS SIX MONTHS.  IN THE EVENT THAT MANAGER DETERMINES THAT THE ACTUAL
COST DIFFERS FROM THE AGGREGATE FIXED EXPENSES COMPRISING THE MANAGEMENT FEE AS
SET FORTH IN THE PRECEDING OB OR SRF (AS THE CASE MAY BE) BY MORE THAN 2%,
MANAGER WILL DELIVER TO KRAFT DOCUMENTATION FOR SUCH ACTUAL COST AND THE PARTIES
WILL ADJUST THE MONTHLY MANAGEMENT FEE ACCORDINGLY, RETROACTIVELY OR
PROSPECTIVELY.


 

On or before November 15 of each calendar year, in connection with the annual
review of services provided to Kraft Foods Inc. and its wholly owned
subsidiaries under the Services Agreement dated as of January 1, 2001, an
estimate of the fixed and variable expenses for the next calendar year will be
submitted to the Controller and Chief Financial Officer (“CFO”) of Kraft Foods
Inc. by the Controller of Altria Group, Inc. on behalf of Manager, for review
and approval. Approval by the CFO of Kraft Foods Inc. and the CFO of Altria
Group, Inc. will constitute approval by the Manager and Kraft of the estimate of
the fixed and variable expenses for the ensuing year.

 


3.5                                 INSURANCE. KRAFT SHALL PAY ALL COSTS AND
EXPENSES RELATING TO THE INSURANCE REQUIRED TO BE BORNE BY KRAFT PURSUANT TO
ARTICLE 5 AND ANY OTHER APPLICABLE PROVISION OF THIS AGREEMENT.


 


3.6                                 FACILITIES AND EQUIPMENT. KRAFT SHALL BE
RESPONSIBLE, AT ITS SOLE COST AND EXPENSE, TO PROVIDE (AND SUBSEQUENTLY REPAIR
OR REPLACE AS NECESSARY) THE HANGAR FACILITY AT THE BASE OF

 

7

--------------------------------------------------------------------------------


 


OPERATIONS AND KEEP THE GROUND LEASE IN EFFECT SO AS TO ALLOW MANAGER TO PERFORM
ITS DUTIES UNDER THIS AGREEMENT.  KRAFT SHALL BE SOLELY RESPONSIBLE FOR ALL
CLAIMS ARISING BY VIRTUE OF THE PROVISION OR EXISTENCE OF THE ITEMS COMPRISING
THE HANGAR FACILITY HEREOF AND ALL CLAIMS ARISING OUT OF THE PROVISIONS OF THE
GROUND LEASE.


 


3.7                                 MANUAL COMPLIANCE. KRAFT AGREES TO ABIDE BY
AND ADVISE ITS PASSENGERS OF ALL APPLICABLE PROCEDURES SET FORTH IN THE MANUAL. 
MANAGER SHALL DELIVER TO A REPRESENTATIVE DESIGNATED BY KRAFT A COPY OF THE
MANUAL AND ANY UPDATES.


 


3.8                                 TRAINING. KRAFT SHALL PROVIDE MANAGER WITH
REASONABLE ACCESS TO AND USE OF THE AIRCRAFT FOR THE PURPOSE OF CONDUCTING ALL
TRAINING AND TESTING THAT IS NECESSARY FOR COMPLIANCE WITH THE FARS AND THE
MANUAL (INCLUDING, WITHOUT LIMITATION, PROFICIENCY CHECKS, LINE CHECKS, AND TYPE
TRAINING AND CERTIFICATION).

 


ARTICLE FOUR
USE OF FACILITIES & EQUIPMENT

 


4.1                                 USE OF FACILITIES AND EQUIPMENT. KRAFT
HEREBY GRANTS MANAGER USAGE OF THE HANGAR FACILITY AS WELL AS ALL OTHER OF
KRAFT’S FACILITIES AND EQUIPMENT AT THE BASE OF OPERATIONS AND ACCESS TO THE
AIRPORT LEASED PREMISES AS MANAGER REQUIRES TO PERFORM ITS SERVICES RELATING TO
THE AIRCRAFT, THE HANGAR FACILITY AND THE AIRPORT LEASED PREMISES DURING THE
TERM IN ACCORDANCE WITH THIS AGREEMENT.


 


ARTICLE FIVE
INSURANCE

 


5.1                                 MANAGER PROCURED INSURANCE. DURING THE TERM
UNTIL SUCH TIME AS KRAFT IS NO LONGER MAJORITY OWNED BY ALTRIA GROUP, INC.,
MANAGER HEREBY AGREES TO ARRANGE FOR AND PROCURE, AT KRAFT’S EXPENSE, INSURANCE
COVERAGE OF THE TYPES, IN THE AMOUNTS, AND INCLUDING THE SPECIAL PROVISIONS SET
FORTH BELOW, UNDER SEPARATE AVIATION INSURANCE POLICIES RELATING TO THE AIRCRAFT
(“MANAGER’S POLICIES”).  THE TYPES, AMOUNTS AND PROVISIONS OF THE MANAGER’S
POLICIES MAY BE VARIED (AT KRAFT’S EXPENSE) TO THE EXTENT REQUIRED BY APPLICABLE
LAW OR REGULATION.


 


(A)                                  ALL RISK PHYSICAL DAMAGE (HULL) INSURANCE,
INCLUDING WAR, HIJACKING AND ALLIED PERILS COVERAGE, WITH RESPECT TO THE
AIRCRAFT INSURING AGAINST ANY LOSS, THEFT OR DAMAGE TO THE AIRCRAFT, AND
EXTENDED COVERAGE WITH RESPECT TO ANY ENGINES OR PARTS WHILE REMOVED FROM THE
AIRCRAFT, IN AN AMOUNT EQUAL TO THE AGREED VALUE AS LISTED IN EXHIBIT B HERETO,
WITH NO DEDUCTIBLE. SUCH INSURANCE SHALL PROVIDE THAT ALL LOSSES SHALL BE
ADJUSTED WITH KRAFT AND BE PAYABLE TO THE BENEFICIAL OWNER OF THE AIRCRAFT. SUCH
INSURANCE SHALL ALSO CONTAIN A WAIVER OF SUBROGATION IN FAVOR OF MANAGER.


 


(B)                                 AIRCRAFT LIABILITY INSURANCE, INCLUDING WAR,
HIJACKING AND ALLIED PERILS COVERAGE, WITH RESPECT TO THE AIRCRAFT INSURING
AGAINST LIABILITY FOR BODILY INJURY TO OR DEATH OF PERSONS, INCLUDING
PASSENGERS, AND DAMAGE TO OR LOSS OF PROPERTY, IN AN AMOUNT NOT LESS THAN TWO
HUNDRED FIFTY MILLION DOLLARS ($250,000,000) COMBINED LIMIT PER OCCURRENCE
(EXCEPT WITH RESPECT TO WAR RISKS, HIJACKING AND ALLIED PERILS COVERAGE, WHICH
SHALL BE SUBJECT TO A POLICY SUB-LIMIT IN AN AMOUNT NOT LESS THAN FIFTY MILLION
DOLLARS ($50,000,000) COMBINED LIMIT PER

 

8

--------------------------------------------------------------------------------


 


OCCURRENCE AND IN THE ANNUAL AGGREGATE FOR BODILY INJURY TO OR DEATH OF, AND
PROPERTY DAMAGE TO, THIRD PARTIES).


 


(C)                                  EXCESS/UMBRELLA LIABILITY INSURANCE IN
EXCESS OF THE AVIATION LIABILITY POLICY LIMITS SET FORTH ABOVE AND WHERE
APPLICABLE IN EXHIBIT B.  SUCH EXCESS/UMBRELLA POLICY WILL INCLUDE THE PROVISION
THAT THE PRIMARY LIABILITY POLICY BE SCHEDULED TO SUCH PROGRAM FOR FULL POLICY
LIMITS.


 


(D)                                 ADDITIONAL COVERAGES AS SET FORTH IN
EXHIBIT B HERETO.


 


(E)                                  ALL LIABILITY COVERAGES REQUIRED BY THIS
ARTICLE 5.1 (EXCEPT FOR CLAUSE (C) OF SUCH ARTICLE) AND EXHIBIT B HERETO SHALL
INCLUDE THE FOLLOWING PROVISIONS:


 

(I)                                     SUCH INSURANCE SHALL BE PRIMARY WITHOUT
ANY RIGHT OF CONTRIBUTION FROM ANY OTHER INSURANCE AVAILABLE TO MANAGER OR
KRAFT; AND

 

(II)                                  SUCH INSURANCE SHALL CONTAIN A STANDARD
CLAUSE AS TO CROSS LIABILITY OR SEVERABILITY OF INTERESTS AMONG INSURED PARTIES
PROVIDING THAT THE INSURANCE SHALL OPERATE IN ALL RESPECTS AS IF A SEPARATE
POLICY HAD BEEN ISSUED COVERING EACH PARTY INSURED EXCEPT FOR LIMITS OF
LIABILITY.

 


(F)                                    ALL INSURANCE REQUIRED BY THIS
ARTICLE 5.1 AND EXHIBIT B HERETO SHALL INCLUDE THE FOLLOWING PROVISIONS:


 

(I)                                     SUCH INSURANCE SHALL COVER THE OPERATION
OF THE AIRCRAFT;

 

(II)                                  SUCH INSURANCE SHALL NAME KRAFT FOODS INC.
AND ALL OF ITS SUBSIDIARIES AND AFFILIATES AS THE NAMED INSURED AND SHALL NAME
MANAGER, ITS AFFILIATES, SUCCESSORS AND ASSIGNS AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, MEMBERS, MANAGERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE
“MANAGER ADDITIONAL INSUREDS”) AS ADDITIONAL INSUREDS;

 

(III)                               THE GEOGRAPHIC LIMITS OF SUCH INSURANCE
SHALL BE WORLDWIDE, EXCEPT THAT IN THE CASE OF WAR, HIJACKING AND ALLIED PERILS
COVERAGE, THE COVERAGE TERRITORY SHALL BE SUBJECT TO SUCH EXCLUDED TERRITORIES
AS IS USUAL IN THE AVIATION INSURANCE INDUSTRY;

 

(IV)                              SUCH INSURANCE SHALL PROVIDE THAT NOT LESS
THAN THIRTY (30) CALENDAR DAYS ADVANCE WRITTEN NOTICE (EXCEPT TEN (10) DAYS
WRITTEN NOTICE FOR NON-PAYMENT OF PREMIUM AND SUCH SHORTER PERIOD AS IS
CUSTOMARILY AVAILABLE UNDER THE WAR, HIJACKING AND ALLIED PERILS INSURANCE)
SHALL BE GIVEN TO MANAGER AND KRAFT OF CANCELLATION BY ANY PARTY OR ADVERSE
MATERIAL CHANGE OR REDUCTION IN THE LIMITS OF COVERAGE APPLICABLE TO MANAGER OR
KRAFT UNDER THE POLICIES; AND

 

(V)                                 SUCH INSURANCE SHALL CONTAIN AN INVALIDATION
OF INTEREST/BREACH OF WARRANTY CLAUSE IN FAVOR OF MANAGER ADDITIONAL INSUREDS
PROVIDING THAT THE COVERAGE AFFORDED TO SUCH PARTIES WILL NOT BE VOIDED OR
INVALIDATED BY ANY ACT OR NEGLECT OF KRAFT OR ANY OTHER INSURED PARTY.

 

9

--------------------------------------------------------------------------------


 


(G)                                 MANAGER SHALL PROVIDE TO KRAFT PRIOR TO THE
FIRST OPERATION OF THE AIRCRAFT UNDER MANAGER’S POLICIES AN INSURANCE
CERTIFICATE REFLECTING THE COVERAGE REQUIRED BY THIS AGREEMENT AND THEREAFTER,
WHEN IT BECOMES AVAILABLE, A COPY OF THE POLICY SHOWING THE APPLICABLE
COVERAGES.


 


5.2                                 KRAFT PROVIDED INSURANCE. IF AT ANY TIME
DURING THE TERM, KRAFT IS NO LONGER MAJORITY OWNED BY ALTRIA GROUP, INC., KRAFT
SHALL IMMEDIATELY ARRANGE AND PROCURE, AT KRAFT’S EXPENSE, INSURANCE FOR THE
AIRCRAFT (“KRAFT’S POLICIES”).  THE PROVISIONS OF KRAFT’S POLICIES SHALL BE AT
LEAST AS COMPREHENSIVE AND ADVANTAGEOUS AS THE PROVISIONS OF MANAGER’S POLICIES,
INCLUDING TERMS, LIMITATIONS, CONDITIONS AND EXCLUSIONS, AND SHALL PROVIDE THE
SPECIFIC COVERAGES AND PROVISIONS OUTLINED IN ARTICLES 5.1(A)-(F) AND 5.2(A) AND
EXHIBIT B. FURTHERMORE, KRAFT’S POLICIES SHALL BE ISSUED BY AN INSURANCE COMPANY
REASONABLY ACCEPTABLE TO MANAGER. UPON KRAFT’S NOTICE TO MANAGER OF COMMENCEMENT
OF INSURANCE COVERAGE UNDER KRAFT’S INSURANCE, MANAGER’S RESPONSIBILITIES UNDER
ARTICLE 5.1 ABOVE SHALL CEASE.


 


(A)                                  KRAFT SHALL PROVIDE TO MANAGER (WITH ITS
NOTICE OF COMMENCEMENT OF INSURANCE COVERAGE AS DESCRIBED IN THIS ARTICLE 5.2)
AN INSURANCE CERTIFICATE REFLECTING THE COVERAGE REQUIRED BY THIS AGREEMENT AND
THEREAFTER, WHEN IT BECOMES AVAILABLE, A COPY OF THE POLICY SHOWING THE
APPLICABLE COVERAGES. THE INSURANCE POLICY SHALL WAIVE ALL RIGHTS OF SUBROGATION
AGAINST THE MANAGER ADDITIONAL INSUREDS AND SHALL RECOGNIZE IN WRITING THIS
AGREEMENT.


 


5.3                                 MANAGER’S INSURANCE OBLIGATIONS. DURING THE
TERM, MANAGER WILL MAINTAIN IN FULL FORCE AND EFFECT, AT ITS OWN EXPENSE:


 


(A)                                  WORKERS’ COMPENSATION COVERAGE THAT
PROVIDES APPLICABLE STATUTORY BENEFITS AND EMPLOYER LIABILITY COVERAGE IN AN
AMOUNT OF NOT LESS THAN FIVE HUNDRED THOUSAND DOLLARS ($500,000) COVERING ALL
EMPLOYEES OF MANAGER.


 


(B)                                 COMMERCIAL GENERAL LIABILITY INSURANCE,
INCLUDING PREMISES LIABILITY COVERAGE, IN THE AMOUNT OF FIVE MILLION DOLLARS
($5,000,000) PER OCCURRENCE, AND PRODUCTS AND COMPLETED OPERATIONS COVERAGE IN
THE AMOUNT OF TEN MILLION DOLLARS ($10,000,000) PER OCCURRENCE AND IN THE
AGGREGATE.


 


(C)                                  FIRE AND EXTENDED COVERAGE INSURANCE ON
MANAGER’S PERSONAL PROPERTY, TRADE FIXTURES AND EQUIPMENT LOCATED IN OR AT THE
HANGAR FACILITY, IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT VALUE THEREOF.


 


5.4                                 KRAFT’S INSURANCE OBLIGATIONS. IN ADDITION
TO AND NOTWITHSTANDING ARTICLES 5.1 AND 5.2 ABOVE, DURING THE TERM, KRAFT WILL
MAINTAIN IN FULL FORCE AND EFFECT, AT ITS OWN EXPENSE:


 


(A)                                  COMMERCIAL GENERAL LIABILITY INSURANCE,
INCLUDING PREMISES LIABILITY AND ENVIRONMENTAL COVERAGE,  IN THE AMOUNT OF FIVE
MILLION DOLLARS ($5,000,000) PER OCCURRENCE, AND PRODUCTS AND COMPLETED
OPERATIONS COVERAGE IN THE AMOUNT OF TEN MILLION DOLLARS ($10,000,000) COMBINED
SINGLE LIMIT PER OCCURRENCE AND IN THE AGGREGATE.

 

10

--------------------------------------------------------------------------------


 


(B)                                 FIRE AND EXTENDED COVERAGE INSURANCE ON
KRAFT’S PERSONAL PROPERTY, TRADE FIXTURES AND EQUIPMENT LOCATED IN OR AT THE
HANGAR FACILITY, IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT VALUE THEREOF.


 


(C)                                  “ALL RISK PROPERTY” INSURANCE COVERAGE FOR
THE HANGAR FACILITY VALUED ON A “REPLACEMENT COST” BASIS.


 


5.5                                 INSURANCE VALIDITY. IN THE EVENT THAT ANY
INSURANCE ON THE AIRCRAFT WHICH IS REQUIRED BY THIS ARTICLE 5 IS INVALIDATED FOR
ANY REASON, THE AIRCRAFT SHALL NOT BE OPERATED UNTIL SUCH TIME AS ALL SUCH
INSURANCE IS AGAIN VALID AND IN FULL FORCE AND EFFECT.


 


ARTICLE SIX
INDEPENDENT CONTRACTOR

 


6.1                                 INDEPENDENT CONTRACTOR. MANAGER SHALL BE
DEEMED TO BE AN INDEPENDENT CONTRACTOR.  MANAGER SHALL BE FREE TO DEVOTE TO ITS
OTHER BUSINESS SUCH PORTION OF ITS ENTIRE TIME, ENERGY, EFFORTS AND SKILL, AS IT
SEES FIT.  MANAGER SHALL HAVE NO MANDATORY DUTIES, EXCEPT THOSE WHICH ARE
SPECIFICALLY SET OUT IN THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL BE REGARDED AS CREATING ANY RELATIONSHIP (EMPLOYER/EMPLOYEE, JOINT
VENTURE, PARTNERSHIP) BETWEEN THE PARTIES OTHER THAN AS SET FORTH HEREIN.


 


6.2                                 NO AGENT STATUS. EXCEPT AS SPECIFICALLY SET
FORTH IN ARTICLE 2.3, MANAGER SHALL NEVER AT ANY TIME DURING THE TERM BECOME THE
AGENT OF KRAFT AND KRAFT SHALL NOT BE RESPONSIBLE FOR THE ACTS OR OMISSIONS OF
MANAGER OR ITS AGENTS EXCEPT AS SET FORTH HEREIN.


 


6.3                                 NO EMPLOYEE STATUS. NO EMPLOYEE OF MANAGER
WILL, AT ANY TIME, REPRESENT HIMSELF OR HERSELF TO BE AN EMPLOYEE OF KRAFT.


 


ARTICLE SEVEN
ALTERATIONS


 


7.1                                 ALTERATIONS.  MANAGER SHALL NOT HAVE THE
RIGHT TO ALTER, MODIFY OR MAKE ANY ADDITIONS OR IMPROVEMENTS TO THE AIRCRAFT OR
ENGINES, OTHER THAN THOSE NECESSARY TO OBTAIN AND MAINTAIN FAA CERTIFICATION, TO
MAINTAIN THE AIRCRAFT IN ACCORDANCE WITH THE TERMS HEREOF OR TO ENSURE THE
AIRCRAFT CONFORMS TO MANAGER’S CRITERIA AND GUIDELINES FOR AIRCRAFT OWNED AND
OPERATED BY MANAGER INCLUDING ALTERATIONS TO THE AIRCRAFT NECESSARY TO ENSURE
THAT THE AIRCRAFT ARE SUBSTANTIALLY SIMILAR TO THE AIRCRAFT OF THE SAME MAKE AND
MODEL FLOWN BY THE FLIGHT CREW FOR THE AIRCRAFT, WITHOUT PRIOR WRITTEN
PERMISSION FROM KRAFT. ALL SUCH ALTERATIONS, MODIFICATIONS, ADDITIONS AND
IMPROVEMENTS AS ARE SO MADE SHALL BECOME THE PROPERTY OF KRAFT AND SHALL BE
SUBJECT TO THE TERMS OF THIS AGREEMENT.


 


ARTICLE EIGHT
TITLE


 


8.1                                 TITLE.  KRAFT HAS THE RIGHT TO OPERATE THE
AIRCRAFT PURSUANT TO THAT CERTAIN DRY LEASE DATED AS OF DECEMBER 22, 2004
BETWEEN KRAFT AND KRAFT FOODS AVIATION, LLC, THE BENEFICIAL OWNER OF THE
AIRCRAFT, AND HAS FULL RIGHT, POWER AND AUTHORITY AND HAS SECURED ALL NECESSARY
CONSENTS TO ENTER INTO THIS AGREEMENT WITH MANAGER.  KRAFT ACQUIRED THE HANGAR
FACILITY FROM

 

11

--------------------------------------------------------------------------------


 


MANAGER PURSUANT TO THE PURCHASE AND SALE AGREEMENT DATED AS OF DECEMBER 15,
2005 BETWEEN MANAGER AND KRAFT.  KRAFT BECAME THE LESSEE UNDER THE GROUND LEASE
PURSUANT TO THE ASSIGNMENT OF LEASE TO AIRPORT AGREEMENT NO. HP-695 DATED AS OF
DECEMBER 16, 2005, 2005 AND EXECUTED BY MILWAUKEE COUNTY, WISCONSIN, MANAGER AND
KRAFT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THIS IS A MANAGEMENT
CONTRACT, AND THAT MANAGER ACQUIRES NO OWNERSHIP, TITLE, PROPERTY RIGHTS OR
INTERESTS IN OR TO THE AIRCRAFT AND THEIR ENGINES, ACCESSORIES AND EQUIPMENT OR
THE HANGAR FACILITY OR THE AIRPORT LEASED PREMISES.

 


ARTICLE NINE
RISK OF LOSS OR DAMAGE TO AIRCRAFT AND/OR THE HANGAR FACILITY

 


9.1                                 RISK OF LOSS OR DAMAGE.  RISK OF LOSS OR
DAMAGE TO THE AIRCRAFT AND/OR THE HANGAR FACILITY SHALL BE BORNE BY KRAFT. IF,
DURING THE TERM, ANY OF THE AIRCRAFT IS DESTROYED, LOST OR DAMAGED BEYOND
REPAIR, THIS AGREEMENT SHALL TERMINATE IMMEDIATELY, AS TO SUCH AIRCRAFT, UNLESS
OTHERWISE AGREED


 


ARTICLE TEN
INDEMNIFICATION

 


10.1                           INDEMNIFICATION. EACH PARTY TO THIS AGREEMENT
HEREBY INDEMNIFIES AND HOLDS HARMLESS THE OTHER PARTY AND ITS RESPECTIVE
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, SHAREHOLDERS AND AFFILIATES FOR ANY
CLAIM, DAMAGE, LOSS OR REASONABLE EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES,
RESULTING FROM BODILY INJURY OR PROPERTY DAMAGE TO THIRD PARTIES CAUSED BY AN
OCCURRENCE AND ARISING OUT OF THE OWNERSHIP, MAINTENANCE OR USE OF THE AIRCRAFT
WHICH RESULTS FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFYING
PARTY (AN “INDEMNIFIED LOSS”), PROVIDED, HOWEVER, THAT NEITHER PARTY TO THIS
AGREEMENT WILL BE LIABLE FOR ANY INDEMNIFIED LOSS:


 


(A)                                  TO THE EXTENT THAT SUCH LOSS IS COVERED BY
THE INSURANCE POLICIES DESCRIBED IN ARTICLE 5 (THE “POLICIES”), OR IN THE EVENT
THE OTHER PARTY FAILS TO MAINTAIN THE INSURANCE COVERAGES IT IS REQUIRED TO
MAINTAIN PURSUANT TO ARTICLE 5, SUCH LOSS WOULD HAVE BEEN COVERED UNDER THE
REQUIRED COVERAGES HAD THEY BEEN IN EFFECT;


 


(B)                                 WITH RESPECT TO A LOSS COVERED BY THE
POLICIES, TO THE EXTENT THAT THE AMOUNT OF SUCH LOSS EXCEEDS THE POLICY LIMITS
REQUIRED BY ARTICLE 5;


 


(C)                                  WITH RESPECT TO A LOSS CONSISTING OF
EXPENSES INCURRED IN CONNECTION WITH A LOSS COVERED IN WHOLE OR IN PART BY THE
POLICIES, TO THE EXTENT THAT SUCH EXPENSES ARE NOT FULLY COVERED BY THE
POLICIES, OR


 


(D)                                 TO THE EXTENT OF THE COMPARATIVE NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY OR ITS OFFICERS, DIRECTORS,
PARTNERS, EMPLOYEES, SHAREHOLDERS AND AFFILIATES.


 


10.2                           INDEMNIFICATION BY MANAGER. MANAGER WILL
INDEMNIFY KRAFT FOR DIRECT PHYSICAL DAMAGE TO THE AIRCRAFT PROVEN TO HAVE BEEN
CAUSED BY MANAGER’S GROSS NEGLIGENCE (“GROSS NEGLIGENCE AIRCRAFT DAMAGE”);
PROVIDED, HOWEVER, THAT MANAGER WILL NOT INDEMNIFY KRAFT FOR ANY GROSS
NEGLIGENCE AIRCRAFT DAMAGE:

 

12

--------------------------------------------------------------------------------


 


(A)                                  TO THE EXTENT THAT COVERAGE FOR SUCH DAMAGE
IS PROVIDED BY MANAGER’S POLICIES REQUIRED TO BE MAINTAINED BY MANAGER BY
ARTICLE 5 AND EXHIBIT B;


 


(B)                                 WITH RESPECT TO SUCH DAMAGE FOR WHICH
COVERAGE IS PROVIDED BY MANAGER’S POLICIES, TO THE EXTENT THAT THE AMOUNT OF
SUCH DAMAGE EXCEEDS THE AGREED INSURED VALUE SPECIFIED IN EXHIBIT B;


 


(C)                                  TO THE EXTENT THAT COVERAGE FOR SUCH DAMAGE
IS PROVIDED BY KRAFT’S POLICIES REQUIRED TO BE MAINTAINED BY KRAFT BY ARTICLE 5
AND EXHIBIT B, OR IN THE EVENT KRAFT FAILS TO MAINTAIN SUCH REQUIRED INSURANCE
COVERAGES, COVERAGE FOR SUCH DAMAGE WOULD HAVE BEEN PROVIDED UNDER SUCH REQUIRED
COVERAGES HAD THEY BEEN IN EFFECT; OR


 


(D)                                 WITH RESPECT TO SUCH DAMAGE FOR WHICH
COVERAGE IS PROVIDED BY KRAFT’S POLICIES, TO THE EXTENT THAT THE AMOUNT OF SUCH
DAMAGE EXCEEDS THE AGREED INSURED VALUE SPECIFIED IN EXHIBIT B.


 

If any Gross Negligence Aircraft Damage is not covered by Manager’s or Kraft’s
Policies solely because it is less than an applicable deductible amount set
forth in Exhibit B, Manager will indemnify Kraft for the amount of any such
damage up to the amount of such deductible. Manager will not indemnify Kraft for
any other uninsured damage to the Aircraft.

 


10.3                           LIMITATION OF LIABILITY. EACH PARTY ACKNOWLEDGES
AND AGREES THAT


 


(A)                                  THE PROCEEDS OF INSURANCE TO WHICH IT IS
ENTITLED;


 


(B)                                 ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER
PARTY UNDER ARTICLE 10.1 (AND IN THE CASE OF KRAFT, ITS RIGHTS TO
INDEMNIFICATION UNDER ARTICLE 10.2) (AND IN THE CASE OF MANAGER, ITS RIGHTS TO
INDEMNIFICATION UNDER ARTICLES 2.3 AND 10.4); AND


 


(C)                                  ITS RIGHT TO DIRECT DAMAGES ARISING IN
CONTRACT FROM A MATERIAL BREACH OF THE OTHER PARTY’S OBLIGATIONS UNDER THIS
AGREEMENT ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF
THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.  KRAFT
WAIVES ALL RIGHTS OF RECOVERY AGAINST MANAGER AND MANAGER ADDITIONAL INSUREDS
FOR ANY LOSS OR DAMAGE TO THE AIRCRAFT, EXCEPT AS SET FORTH IN ARTICLE 10.2
ABOVE.  EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 10.3 AND ARTICLE 10.4,
EACH PARTY WAIVES ANY RIGHT TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT
OF THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.  IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION
OR CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF
DAMAGES FOR LOSS OF USE, REVENUE, PROFIT, BUSINESS OPPORTUNITIES AND THE LIKE,
OR DEPRECIATION OR DIMINUTION IN VALUE OF THE AIRCRAFT, EVEN IF THE

 

13

--------------------------------------------------------------------------------


 


PARTY HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGES.


 


10.4                           FAILURE OF INSURANCE POLICIES. WHEN KRAFT’S
POLICIES ARE UTILIZED, ANY INDEMNIFICATION PROVIDED BY MANAGER TO KRAFT, ANY
WAIVER OF ANY CLAIM AND ANY AGREEMENTS TO BE LIABLE FOR DAMAGES SET FORTH IN
THIS ARTICLE 10 SHALL NOT APPLY TO THE EXTENT THAT KRAFT’S POLICIES HAVE FAILED
TO PROVIDE THE INSURANCE COVERAGE REQUIRED BY ARTICLE 5, INCLUDING EXHIBIT B.
FURTHERMORE, KRAFT AGREES TO INDEMNIFY MANAGER FOR ANY INDEMNIFIED LOSS
RESULTING FROM THE FAILURE OF KRAFT’S POLICIES TO COMPLY WITH THE REQUIREMENTS
OF ARTICLE 5, INCLUDING EXHIBIT B.


 


10.5                           SURVIVAL. THE PROVISIONS OF THIS ARTICLE 10 WILL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


ARTICLE ELEVEN
MISCELLANEOUS PROVISIONS

 


11.1                           BASE OF OPERATIONS, HANGAR FACILITY, GROUND LEASE
AND AIRPORT LEASED PREMISES


 

For purposes of this Agreement:

 


(A)                                  THE BASE OF OPERATIONS OF THE AIRCRAFT
SHALL BE GENERAL MITCHELL INTERNATIONAL AIRPORT (MKE), MILWAUKEE, WISCONSIN;


 


(B)                                 THE HANGAR FACILITY SHALL CONSIST OF THE
HANGAR, FUEL FARM, FUEL TRUCK (WHEN TRANSFERRED BY MANAGER TO KRAFT), AIRCRAFT
RAMP FACILITIES, PARKING FACILITIES, OFFICE SPACE AND AIRCRAFT SUPPORT EQUIPMENT
AND SPARE PARTS OWNED BY KRAFT WHICH ARE LOCATED ON THE AIRPORT LEASED PREMISES;


 


(C)                                  THE GROUND LEASE SHALL MEAN THAT CERTAIN
LEASE AGREEMENT NO. HP-695 DATED AS OF JULY 14, 1980, AS AMENDED, WITH RESPECT
TO THE AIRPORT LEASED PREMISES; AND


 


(D)                                 THE AIRPORT LEASED PREMISES SHALL MEAN THOSE
PREMISES AT THE BASE OF OPERATIONS WHICH ARE THE SUBJECT OF THE GROUND LEASE AND
ON WHICH THE HANGAR FACILITY IS LOCATED.


 


11.2                           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING BETWEEN THE PARTIES AS OF THE EFFECTIVE DATE AND SUPERSEDES
ALL PRIOR AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF.  ANY CHANGE, MODIFICATION OR AMENDMENT TO THIS AGREEMENT MUST BE IN
WRITING SIGNED BY BOTH PARTIES.


 


11.3                           NOTICES. UNLESS SPECIFICALLY PROVIDED TO THE
CONTRARY HEREIN, ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE
GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF HAND DELIVERED TO
THE PARTY DESIGNATED BELOW OR IF SENT BY (A) CERTIFIED OR REGISTERED UNITED
STATES MAIL,  POSTAGE PREPAID; OR (B) BY EXPEDITED DELIVERY SERVICE, EITHER
COMMERCIAL OR UNITED STATES POSTAL SERVICE, WITH PROOF OF DELIVERY; OR (C) BY
TELECOPY (PROVIDED THAT SUCH TELECOPY IS CONFIRMED BY EXPEDITED DELIVERY SERVICE
OR BY MAIL IN THE MANNER PREVIOUSLY DESCRIBED), ADDRESSED AS FOLLOWS:

 

14

--------------------------------------------------------------------------------


 

If to Manager:                    Altria Corporate Services, Inc.

180 Airport Road, Hangar D-2
Westchester County Airport, White Plains
New York, NY 10604
Attn: George Saling
Tel: 914-335-3011
Fax: 914-335-3070

 

If to Kraft:                                         Kraft Foods Inc.
Three Lakes Drive
Northfield, IL 60093
Attn: Marc S. Firestone
Tel: 847-646-2000
Fax: 847-646-2950

 

or to such other address and person as shall be designated from time to time by
Manager or Kraft, as the case may be, in a written notice to the other in the
manner provided for in this paragraph. The notice shall be deemed to have been
given at the time of delivery if hand delivered or sent by confirmed telecopy,
or in the case of registered or certified mail, three (3) business days after
deposit in the United States mail, or if by expedited delivery, upon first
attempted delivery on a business day.  A party receiving notice which does not
comply with the technical requirements for notice under this paragraph may elect
to waive any deficiencies and treat the notice as having been properly given.

 


11.4                           COMPLIANCE WITH LAWS. MANAGER AND KRAFT SHALL
COMPLY WITH ALL FEDERAL, STATE AND LOCAL LAWS AND EXECUTIVE ORDERS AND
REGULATIONS ISSUED PURSUANT THERETO, INCLUDING WITHOUT LIMITATION, AND TO THE
EXTENT APPLICABLE TO THIS AGREEMENT, ALL FARS, TO THE EXTENT OF THEIR
OBLIGATIONS UNDER THIS AGREEMENT.


 


11.5                           RIGHTS AND REMEDIES. MANAGER AND KRAFT’S RIGHTS
AND REMEDIES WITH RESPECT TO ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL BE CUMULATIVE AND NON-EXCLUSIVE AND SHALL BE IN ADDITION TO ALL OTHER
RIGHTS AND REMEDIES WHICH EITHER PARTY POSSESSES AT LAW OR IN EQUITY EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.


 


11.6                           INVALIDITY. IN THE EVENT THAT ANY ONE OR MORE OF
THE PROVISIONS OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID,
UNENFORCEABLE OR ILLEGAL, SUCH INVALIDITY, UNENFORCEABILITY AND ILLEGALITY SHALL
NOT AFFECT ANY OTHER PROVISIONS OF THIS AGREEMENT, AND THE AGREEMENT SHALL BE
CONSTRUED AS IF SUCH INVALID, UNENFORCEABLE OR ILLEGAL PROVISIONS HAD NEVER BEEN
CONTAINED HEREIN.


 


11.7                           FORCE MAJEURE. EXCLUSIVE OF KRAFT’S OBLIGATIONS
TO PAY FOR THE OPERATING EXPENSES AND OTHER EXPENSES ASSOCIATED WITH THE
AIRCRAFT, EACH PARTY SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER IN THE EVENT
AND TO THE EXTENT THAT THE PARTY’S PERFORMANCE IS DELAYED OR PREVENTED BY ANY
CAUSE REASONABLY BEYOND SUCH PARTY’S CONTROL, INCLUDING BUT NOT LIMITED TO, ACTS
OF GOD, PUBLIC ENEMIES, WAR, CIVIL DISORDER, FIRE, FLOOD, EXPLOSION, LABOR
DISPUTES OR STRIKES, OR ANY ACTS OR ORDER OF ANY GOVERNMENTAL AUTHORITY.

 

15

--------------------------------------------------------------------------------


 


11.8                           WAIVER. NO DELAY OR OMISSION IN THE EXERCISE OR
ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER BY EITHER PARTY SHALL BE CONSTRUED
AS A WAIVER OF SUCH RIGHT OR REMEDY.  ALL REMEDIES, RIGHTS, UNDERTAKINGS,
OBLIGATIONS AND AGREEMENTS CONTAINED HEREIN SHALL BE CUMULATIVE AND NOT MUTUALLY
EXCLUSIVE.


 


11.9                           ASSIGNMENT. NEITHER THIS AGREEMENT NOR ANY
PARTY’S INTEREST HEREIN SHALL BE ASSIGNABLE TO ANY OTHER PARTY WITHOUT THE
CONSENT OF THE OTHER PARTY. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE PARTIES HERETO, THEIR HEIRS, REPRESENTATIVES AND SUCCESSORS.


 


11.10                     CONFIDENTIALITY. MANAGER AND KRAFT SHALL NOT DISCLOSE
TO ANY THIRD PARTY (OTHER THAN THEIR RESPECTIVE AFFILIATES) IN ANY MANNER
INFORMATION REGARDING THE TERMS OF THIS AGREEMENT WITHOUT THE NON-DISCLOSING
PARTY’S PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, THAT NEITHER PARTY SHALL BE
PROHIBITED FROM MAKING ANY DISCLOSURES TO THE EXTENT REQUIRED BY LAW.


 


11.11                     REVIEW OF RECORDS. EACH PARTY SHALL PERMIT THE OTHER,
UPON REASONABLE REQUEST, TO REVIEW ITS ACCOUNTING AND OTHER COST RECORDS
RELATING TO THE AIRCRAFT, SO THE OTHER PARTY CAN CONDUCT AN AUDIT OF SUCH
RECORDS AS THAT OTHER PARTY REASONABLY DEEMS NECESSARY.


 


ARTICLE TWELVE
APPLICABLE LAW

 


12.1                           GOVERNING LAW AND JURISDICTION. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.  WITHOUT LIMITING IN ANY WAY THE JURISDICTION OF THE COURTS OF ANY
STATE, NATION OR PROVINCE, OR MANAGER’S RIGHT TO INVOKE THE JURISDICTION OF SUCH
COURTS, KRAFT HEREBY CONSENTS TO THE JURISDICTION OF THE COURTS OF THE UNITED
STATES OF AMERICA AND THE STATE OF NEW YORK IN ANY DISPUTE WHICH ARISES OUT OF
THIS AGREEMENT AND AGREES THAT SERVICE OF PROCESS SHALL BE SUFFICIENT IF MADE ON
THE SECRETARY OF STATE OF NEW YORK WITH A COPY TO BE SENT, BY REGISTERED MAIL,
TO KRAFT AT THE ADDRESS SET FORTH IN ARTICLE 11.3 ABOVE.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Manager:

Kraft:

ALTRIA CORPORATE SERVICES, INC.

KRAFT FOODS GLOBAL, INC.

 

 

 

 

By:

/s/ Jim R. West

 

By:

/s/ Bruce Windedahl

 

 

 

Title: Director, Technical and Financial Services

Title: Sr. Director

 

17

--------------------------------------------------------------------------------